DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 11/23/2020.
Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive.
Any rejection not repeated is considered withdrawn in view of applicant’s arguments and/or amendments.
With regard to the arguments on pages 9-10 directed towards Elliot et al. (Elliot) (US 2014/0327432),
Applicant argues that Elliot does not disclose the receiving coil extends radially outward from a center point in an arcuate arrangement, the signal processor is positioned so to be at least partially within the arcuate arrangement of the receiver coil.   The Examiner respectfully disagrees.  
First, the Examiner respectfully notes that the above receiver coil claim feature introduces new matter.  As is explained in more detail below, applicant discloses a receiver coil (104) that extends near a center point, but not from a center point as seen in applicant’s Figure 5.  
That stated, in a similar manner as applicant, the receiver loops 32a-32d extend from a center point and then have an arcuate portion. 

    PNG
    media_image1.png
    371
    555
    media_image1.png
    Greyscale

Furthermore, the signal processor (14) must be at least partially within the arcuate arrangement of the receiver coil.  This is because the ferrite layer (20) can be seen in both Figures 2 and 3, and given that the receiver coils extend to the inner surface of the ferrite layer, signal processor must at least be partially within the arcuate loop of 32d.  As such, the Examiner respectfully disagrees.

    PNG
    media_image2.png
    455
    609
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    459
    592
    media_image3.png
    Greyscale

With regard to applicant’s arguments on pages 10-11 regarding Byrne et al. (Byrne) (US 4,986,124) in view of Elliot et al. (Elliot) (US 2014/0327432),
As to Claim 1,
The Examiner respectfully disagrees and directs applicants attention to the above response.
As to Claim 9,
Applicant’s arguments are moot in view of the new grounds of rejection.  
Specification
The amendment filed 11/23/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicant is adding to paragraph [0031] that the coils 104a extend radially outwards from center point 106.  This recitation introduces new matter because the coils do not extend from point 106.  While the coils may extend near point 106, they do not extend from this point, and the original disclosure does not disclose the above noted claim feature.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claims 1 and 16,

    PNG
    media_image4.png
    731
    693
    media_image4.png
    Greyscale

The phrase “the receiving coil extends radially outward from a center point in an arcuate arrangement” on lines 6-7 of claim and line 2 of claim 16 introduces new matter. As seen above in applicant’s Figure 5, applicant has a receiver coil (104).  Applicant does not claim what the center point is, but as best understood, applicant consider the center point to be located at (106) as evidenced by applicant’s new amendment to paragraph [0031] of the specification.  While coil 
As to Claim 9,
The phrase “the sensor module determines the movement of the protrusion extending from the first end of the member within the cavity” on the last three lines of the claim introduces new matter.  In the context of the specification, applicant explains that the processor “determines” a voltage proportional to the eddy currents and then produces an output signal in paragraph [0003], where the processor is an ASIC.  As such, when applicant recites the term “determine,” applicant is reasonably referring to some form of decision, such as how the combination of a processor and a sensor can determine a value, but where the sensor only outputs a signal indicative of the value.  This is consistent with the plain and ordinary meaning of the term “determine” which is defined to mean “to conclude or ascertain, as after reasoning, observation, etc.” or “to settle or decide (a dispute, question, etc.) by an authoritative or conclusive decision” per https://www.dictionary.com/browse/determine.  Applicant distinctly 
As to Claims 1-8 and 10-20,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elliot et al. (Elliot) (US 2014/0327432).


    PNG
    media_image1.png
    371
    555
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    455
    609
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    459
    592
    media_image3.png
    Greyscale


As to Claim 1,
Elliot discloses an inductive sensor comprising: a sensor module (20),(30); a signal processor (14) and/or (48); and a housing (10) having a cavity (Figures 1,2 / note the sensor package has a internal cavity in which the components are located); the sensor module having a transmitter coil (20) and a receiving coil (30), the transmitter coil having transmitter coil inner diameter and a transmitter coil outer diameter, the receiving coil extends radially outward from a center point in an arcuate arrangement (see above figure and note coil 30 includes loops 32a-32d), the receiving coil and the signal processor are disposed within the transmitter coil inner diameter of the transmitter coil (Figure 3), (Paragraph [0019]), the signal processor is positioned to be at least partially within the arcuate arrangement of the receiving coil, the transmitter coil 
As to Claim 2,
Elliot discloses the housing has a first surface (42) and an opposite second surface (44) (Figures 1,2), the cavity disposed in the first surface, the cavity being circular and having a cavity inner diameter (Figures 1,2), (Paragraph [0018] / note the transmitter coil is located both on a top side (42) and in the sensor package (10), and thus the cavity is reasonably in the top side (42) and thus in a surface of the housing, the cavity that contains the transmitter must be circular as these elements are circular).
As to Claim 3,
Elliot discloses the sensor module is concentric within the cavity inner diameter of the cavity about a central axis of the cavity (Figure 3 / note the coils are concentric and the area of the cavity they are located in must also be concentric with the coils).
As to Claim 4,
Elliot discloses the transmitter coil and the receiving coil are formed on a printed circuit board (Paragraph [0027]).
As to Claim 6,
Elliot discloses the transmitter coil and the receiving coil are arranged coaxially on the printed circuit board (Figure 3), (Paragraphs [0027], [0028]).
As to Claim 8,
Elliot discloses the receiving coil having a receiving outer diameter, wherein the signal processor is disposed within the receiving outer diameter of the receiving coil (Figures 2 and 3 / .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (Byrne) (US 4,986,124) in view of Elliot et al. (Elliot) (US 2014/0327432).
As to Claims 1 and 8,
Byrne discloses an inductive sensor comprising: a sensor module (drive windings (72) and sense windings (73)); a signal processor (5) (Column 12, Lines 10-20); and a housing (71) having a cavity (Figures 10 and 12); the sensor module having a transmitter coil and a receiving coil (Column 16, Lines 60-61), the transmitter coil having a transmitter inner diameter and a transmitter outer diameter (Figure 12), the receiving coil is disposed within the transmitter inner diameter of the transmitter coil (Figure 12), the transmitter outer diameter of the transmitter coil is within the cavity (Figure 12).
Byrne does not disclose the receiving coil extends radially outward from a center point in an arcuate arrangement, the receiving coil and the signal processor are disposed within the transmitter coil inner diameter of the transmitter coil, the signal processor is positioned to be at least partially within the arcuate arrangement of the receiving coil, the receiving coil having a receiving outer diameter, wherein the signal processor is disposed within the receiving outer diameter of the receiving coil.
Elliot discloses the receiving coil (30) extends radially outward from a center point in an arcuate arrangement (see above figure and note coil 30 includes loops 32a-32d), the receiving coil and the signal processor ((14) and/or (48)) are disposed within the transmitter coil inner diameter of the transmitter coil(20)  (Figure 3), (Paragraph [0019]), the signal processor is 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Byrne to include the receiving coil extends radially outward from a center point in an arcuate arrangement, the receiving coil and the signal processor are disposed within the transmitter coil inner diameter of the transmitter coil, the signal processor is positioned to be at least partially within the arcuate arrangement of the receiving coil, the receiving coil having a receiving outer diameter, wherein the signal processor is disposed within the receiving outer diameter of the receiving coil as taught by Elliot in order to advantageously provide a more compact device that can therefore fit and be used in environments where space is limited and thus minimize the size of the overall sensor (note this concept is explained in paragraph [0026]), and to advantageously locate the signal processing circuitry in the same housing as the coils so as to eliminate the need for any external data processing and connections necessary for such data processing, and provide the signal processing with protection from the external environment.
As to Claim 2,
Byrne discloses  the housing has a first surface (top surface of (71) where cover (79) is placed) and an opposite second surface (bottom surface adjacent the coils) (Figures 10 and 12), 
As to Claim 3,
Byrne discloses the sensor module is concentric within the cavity inner diameter of the cavity about a central axis of the cavity (Figures 10 and 12 / note that 72,73 are concentric about a central axis of the cavity and housing).
As to Claims 4 and 6,
Byrne discloses the receiver coil is formed on a printed circuit board (Column 16, Lines 8-9), and the transmitter coil and the receiving coil are arranged coaxially (Figure 12).
Byrne does not disclose the transmitter coil and the receiving coil are formed on a printed circuit board, the transmitter coil and the receiving coil are arranged coaxially on the printed circuit board
Elliot discloses the transmitter coil and the receiving coil are formed on a printed circuit board (Paragraph [0027]), the transmitter coil and the receiving coil are arranged coaxially on the printed circuit board (Figure 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Byrne to include the transmitter coil and the receiving coil are formed on a printed circuit board and to further not include the internal support element used for the transmitter coil, and the transmitter coil and the receiving coil are arranged coaxially on the printed circuit board given the above disclosure and teaching of Elliot in order to advantageously form both the sensor and drive coils from a technology that has excellent repeatability of pattern, great design flexibility and low tooling charges for new designs, and low cost (Column 24, Lines 18-26) and to form the coils on a single printed circuit board to further reduce cost.
As to Claim 5
Byrne discloses the printed circuit board is circular (Figure 10).
Byrne does not disclose the printed circuit board having a board outer diameter  substantially the same as a cavity inner diameter of the cavity.
Elliot discloses the printed circuit board having a board outer diameter / size substantially the same as a cavity inner diameter / size of the cavity (Figures 1-3 / note the pcb must be substantially the same as the cavity as it must support the entirety of the transmitter and receiver coils).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Byrne to include the printed circuit board having a board outer diameter substantially the same as a cavity inner diameter of the cavity given the above disclosure and teaching of Elliot in order to advantageously be able maximize the size of the coils with respect to the cavity to be able to generate a larger detectable magnetic field that is therefore less susceptible to noise and to be able to accommodate a larger number of processing elements within the cavity that can therefore be protected from the external environment.
As to Claim 7,
Byrne discloses a circular wall (inner portion of (71)) extending longitudinally from the first surface so to form a circumference of the cavity, wherein the sensor module is disposed within the cavity (Figure 12 / note the top of (71)) can be the first surface).
Claims 9, 11, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2008/0007251) in view of Elliot et al. (Elliot) (US 2014/0327432).
As to Claims 9 and 16,


    PNG
    media_image1.png
    371
    555
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    455
    609
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    459
    592
    media_image3.png
    Greyscale

Lee discloses an inductive sensor assembly comprising: a sensor module ((48) or (48),(56) and the coils and processor located thereon); a signal processor (Paragraph [0012]); a member (44) having a member outer diameter (Figure 2 / note outer diameter of (44) for example), a first end (right end) and a second end (left end) (note left and right ends of (44) for example), the second end is opposite the first end (Figure 2), a protrusion (46) extending from the first end of the member and within the member outer diameter (Figure 2); and a housing (68) having a cavity (Figure 2 / note space within the housing), the cavity having a cavity inner diameter (inner wall of cavity) (Figure 1B / note the about half the housing is circular and thus reasonably has an inner diameter); the sensor module having a transmitter coil and a receiving coil (Paragraph [0043] / note the PCB supports the coil assembly that includes an exciter and one or more receiver coils),  the member outer diameter of the member and the transmitter coil outer 
Lee does not fully disclose the location and fully details of the transmitter coil or the signal processing circuit on the PCB and therefore does not disclose the transmitter coil having a transmitter coil inner diameter and a transmitter coil outer diameter, the receiving coil and the signal processor are disposed within the transmitter coil inner diameter of the transmitter coil, and the receiving coil having  receiving coil outer diameter positioned within the transmitter coil inner diameter, wherein the signal processor is positioned so to be at least partially within the arcuate arrangement of the receiving coil, the transmitter coil and the receiving coil are arranged coaxially on the printed circuit board.
Elliot discloses the transmitter coil (22) having a transmitter coil inner diameter and a transmitter coil outer diameter (Figure 3), the receiving coil (30) and the signal processor (14) and/or (48) are disposed within the transmitter coil inner diameter of the transmitter coil (Figures 2,3) , and the receiving coil having receiving coil outer diameter positioned within the transmitter coil inner diameter (Figure 3), wherein the signal processor is positioned so to be at least partially within the arcuate arrangement of the receiving coil (Figures 2,3), (see above figures), 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Lee to include the transmitter coil having a transmitter coil inner diameter and a transmitter coil outer diameter, the receiving coil and the signal processor are disposed within the transmitter coil inner diameter of the transmitter coil, and the receiving coil having  receiving coil outer diameter positioned within the transmitter coil inner diameter, wherein the signal processor is positioned so to be at least partially within the arcuate arrangement of the receiving coil, the transmitter coil and the receiving coil are arranged coaxially on the printed circuit board as taught by Elliot in order to advantageously provide a more compact device that can therefore fit and be used in environments where space is limited and thus minimize the size of the overall sensor (note this concept is explained in paragraph [0026]), and to advantageously locate the signal processing circuitry in the same housing as the coils so as to eliminate the need for any external data processing and connections necessary for such data processing, and provide the signal processing with protection from the external environment.
As to Claim 11,
Lee discloses the member and the sensor module are concentric within the cavity inner diameter of the cavity about a central axis of the cavity (Figure 2 / note the cavity and sensor module PCB have a circular portion having the same central axis indicated by the axis in the figure, and the member shares this central axis).
As to Claim 12,
Lee discloses the member is configured to rotate the protrusion (Figure 2 / note the protrusion (46) is attached to the member (44) which is a rotor (see paragraph [0053]).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2008/0007251) in view of Elliot et al. (Elliot) (US 2014/0327432) as applied to claim 9 and in further view of Mehnert et al. (Mehnert) (US 5,323,109).
As to Claim 13,
Lee discloses the protrusion is circular forming a straight edge coupler (Figure 2).
Lee in view of Elliot does not disclose the protrusion is semi-circular forming a straight edge coupler.
Mehnert discloses the protrusion (40) is semi-circular forming a straight edge coupler (Figure 1), (Column 12, Lines 55-65).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Lee in view of Elliot to include the protrusion is semi-circular forming a straight edge coupler as taught by Mehnert in order to advantageously utilize a more compact coupler that allows even finer rotation detection by providing a larger coupling surface, and to minimize error and increasing detection sensitivity by using a coupler that is positioned closer to the transmitter and receiver windings thereby increasing the coupling strength between the windings. 
As to Claim 14,
Lee in view of Elliot and Mehnert discloses the sensor module is configured to sense the straight edge coupler (Abstract / note the coupler varies the signal induced in the sense windings).
s 10, 15, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2008/0007251) in view of Elliot et al. (Elliot) (US 2014/0327432) as applied to claim 9 and in further view of Byrne et al. (Byrne) (US 4,986,124).
As to Claim 10,

    PNG
    media_image5.png
    414
    793
    media_image5.png
    Greyscale

Lee discloses the housing has a first surface and an opposite second surface (Figure 2), (see above figure), the cavity is disposed in the first surface (see above figure).
Lee in view of Elliot does not disclose the cavity being circular, a circular wall extending longitudinally from the first surface, the circular wall forms a circumference of the cavity.
Byrne discloses the housing is circular, the housing has a cavity, and the cavity being circular (Figures 10 and 12), a circular wall (inner portion of (71)) extending longitudinally from the first surface, the circular wall forms a circumference of the cavity (Figure 12 / note the top of (71)) can be the first surface), and the PCBs on which the coils are located are circular (Figures 10,12), 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Lee in view of Elliot to include the cavity being circular, a circular wall extending longitudinally from the first surface, the circular wall forms a circumference of the cavity given the above disclosure and teaching of Byrne in order to advantageously allow for a more compact housing that can fit into a greater number of spaces of differing shapes.
As to Claim 15,
Lee in view of Elliot discloses the transmitter coil and the receiving coil are formed on a printed circuit board (Paragraph [0043]), the transmitter coil and the receiving coil are arranged coaxially on the printed circuit board (this feature was taught in in the rejection of claim 9), and the printed circuit board having a board circumference substantially the same as the cavity inner diameter of the cavity such that the sensor module and at least a portion of the protrusion of the member are disposed within the cavity inner diameter of the cavity (Figure 2).
As to Claim 17,
Lee discloses a cover (40) having a cylindrical partially annulus chamber extending longitudinally from a front surface to a rear surface so to form an inner surface and an opposite outer surface (Figure 2 / note the cover must include the above chamber), a case (40),(68) having a first case surface, a second case surface and an opening, the opening extending along a longitudinal axis (Figure 2 / note the inner bottom surfaces of (68) and (40) can be the first and second surfaces), the first case surface having an annular surface portion with respect to the opening (Figure 2 / note the opening in the bottom of (40)), the first case surface having an annular surface portion with respect to the opening (Figure 2 / note the inner ring annular surface inside (40)).
Lee in view of Elliot does not disclose a circular cover having a cylindrical annulus chamber extending longitudinally from a front surface to a rear surface so to form an inner surface and an opposite outer surface, the cover configured to be disposed within the cavity inner diameter of the cavity.
Byrne discloses a circular cover (79) having a cylindrical annulus chamber extending longitudinally from a front surface to a rear surface so to form an inner surface and an opposite outer surface (note inner ring of (79)), the circular cover configured to be disposed within the cavity inner diameter of the cavity (Figure 12).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Lee in view of Elliot to include a circular cover having a cylindrical annulus chamber extending longitudinally from a front surface to a rear surface so to form an inner surface and an opposite outer surface, the cover configured to be disposed within the cavity inner diameter of the cavity as taught by Byrne in order to advantageously allow for a more compact housing that can fit into a greater number of spaces of differing shapes, and to advantageously provide part of the cover inside the cavity to help prevent environmental contaminants from entering the cavity.
As to Claim 18,

    PNG
    media_image6.png
    414
    793
    media_image6.png
    Greyscale

Lee discloses the first surface of the housing has a pair of ears (see above figure), each ear having a first aperture (Figure 2), the first case surface of the case having a pair of flanges (see above figure), each flange having a second aperture (Figure 2), and the pair of flanges and the pair of ears are configured to abut one another (Figure 2), wherein the first aperture and the second aperture are aligned for a fastener (66) is to couple the housing to the case (Figure 2).
As to Claim 19,
Lee in view of Elliot discloses Byrne discloses the sensor module, the circular cover, the case, and the member are concentric within the cavity inner diameter of the cavity about a central axis of the cavity (Figure 2 of Lee and Figures 10 and 12 of Byrne / note because the axis of each of the above elements is concentric within the cavity inner diameter, the prior art discloses the claim feature).
As to Claim 20,
Lee discloses the case is a transfer case and the member is a transfer case shaft (Figure 2 / note the case and shaft are used to transfer movement of the shaft running through the case to element (46) by way of rotor (44), and are therefore reasonably a respective transfer case and shaft).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858